Title: [Diary entry: 11 September 1784]
From: Washington, George
To: 

11th. Set out at half after 5 oclock from Tumbersons, & in about 1½ Miles came to what is called the little crossing of Yohiogany—the road not bad. This is a pretty considerable water and, as it is said to have no fall in it, may, I conceive, be improved into a valuable navigation; and from every Acct. I have yet been

able to obtain, communicates nearest with the No. Branch of Potomack of any other. Breakfasted at one Mounts, or Mountains, 11 Miles from Tumberson’s; the road being exceedingly bad, especially through what is called the shades of death. Bated at the great crossing [of the Youghiogheny], which is a large Water, distant from Mounts’s 9 Miles, and a better road than between that and Tumbersons. Lodged at one Daughertys, a Mile & half short of the Great Meadows—a tolerable good House. The Road between the [Great] Crossing and Daughertys is, in places, tolerable good, but upon the whole indifferent—distant from the crossing 12 Miles.